DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 10, 11, 29-31 and 50-61 are pending in this application.

Election/Restrictions

Applicant’s election of Group I (Claims 1-3, 10, 11 and 50-60) and of the species (therapeutic agent: modified glp-1) and (condition treated: alcoholism) in the reply filed on 11/03/2021 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 29, 31, 50-56 and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and/or species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11/03/2021.

Claims 1-3, 10, 11 and 57-59 were examined on their merits.

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Physiologically Tailored Tissue Organoids .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10 and 11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Comer et al. (US 2011/0286985 A1), cited in the IDS.

Comer et al. teaches an organotypic skin organoid (3-D tissue culture where cultured cells are used to reconstruct a tissue or organ in vivo) (Pg. 3, Paragraph [0027[) comprising a stratified skin graft grown from a plurality of genetically engineered  keratinocytes (inherently taken from an individual at some point) comprising a recombinant gene encoding a therapeutic protein (HIF-1α) expression of which is inducible by an inducer (Pg. 24, Claims 1, 4 and 5),
wherein when the therapeutic protein is administered to an individual in need thereof, the therapeutic protein improves the individual’s health (treatment of wounds/burns) (Pg. 24, Claims 7-9);
 and wherein the recombinant delivery of other recombinant therapeutic agents, such as insulin (a diabetes therapeutic) to subjects in need thereof is contemplated (Pg. 15, Paragraphs [0124]-[0126]), and reading on Claims 1-3, 10 and 11. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11 and 57 are rejected under 35 U.S.C. § 103 as being unpatentable over Comer et al. (US 2011/0286985 A1), cited in the IDS, as applied to Claims 1-3, 10 and 11 above, and further in view of Yang et al. (2016).

The teachings of Comer et al. were discussed above.

Comer et al. did not teach a composition wherein the organotypic skin organoid expresses a modified GLP-1, as required by Claim 57.

Yang et al. teaches a modified GLP-1 receptor agonist which has enhanced potency and serum half-life, and wherein GLP-1 receptor agonists are used to treat diabetes (Pg. 4140, Abstract and Column 1, Lines 1-24).



et al. above to express a modified GLP-1 as taught by Yang et al. because this is no more than the substitution of one known element (therapeutic GLP-1 protein) for another (therapeutic HIF-1α protein or diabetes therapeutic protein/insulin of Comer et al.) to obtain predictable results (recombinant therapeutic GLP-1 protein expressing organotypic skin organoid).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a recombinant GLP-1 expressing organotypic skin organoid, which could also be used to treat diabetes, similarly to the insulin organoid of Comer et al. above.  There would have been a reasonable expectation of success in making this modification because the organotypic skin organoid of Comer et al. is not particularly limited as to the therapeutic proteins that can be expressed thereby or conditions which can be treated by said organotypic skin organoid, but does exemplify a diabetes therapeutic.
s 1-3, 10, 11, 57 and 58 are rejected under 35 U.S.C. § 103 as being unpatentable over Comer et al. (US 2011/0286985 A1), cited in the IDS, in view of Yang et al. (2016), as applied to Claims 1-3, 10, 11 and 57 above, and further in view of Dubensky, JR. et al. (US 2012/0263754 A1) and Kim et al. (2012).

The teachings of Comer et al. were discussed above.

Comer et al. did not teach a composition wherein the therapeutic agent is inducible by alcohol consumption by the individual, as required by Claim 58;
or wherein the therapeutic agent improves the individual’s health by treating alcoholism, as required by Claim 59.

Dubensky, JR. et al. teaches that a promoter is an expression control element formed by a nucleic acid sequence that permits binding of RNA polymerase and transcription to occur. Promoters may be inducible, constitutive, temporally active or tissue specific. The activity of inducible promoters is induced by the presence or absence of biotic or abiotic factors. Inducible promoters can be a useful tool in genetic engineering because the expression of genes to which they are operatively linked can be turned on or off at certain stages of development of an organism, its manufacture, or in a particular tissue. Inducible promoters can be grouped as chemically-regulated promoters, and physically-regulated promoters. Typical chemically-regulated promoters include, not are not limited to, alcohol-regulated promoters (e.g., alcohol dehydrogenase I (alcA) gene promoter) (Pg. 18, Paragraph [0136]).
et al. teaches that diabetes mellitus is clinically recognized as a complication of alcoholism and chronic, heavy alcohol consumption, an independent risk factor for type 2 diabetes mellitus (T2DM), disrupts the glucose homeostasis and is associated with development of insulin resistance (Pg. 108, Column 1, Lines 1-6).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the inducible, recombinant modified-GLP-1 expressing organotypic skin organoid of Comer et al. and Yang et al. to include an alcohol regulated promotor, as taught by Dubensky, JR. et al. because this is no more than the application of a known technique (provision of an alcohol inducible promoter for gene expression) to a known product (inducible, recombinant modified-GLP-1 expressing organotypic skin organoid) ready for improvement to yield predictable results (alcohol induced, recombinant modified-GLP-1 expressing organotypic skin organoid).
The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;


et al. teaches that alcohol-regulated promoters where known in the art before the effective filing date of the claimed invention while Kim et al. teaches that alcoholism and diabetes are co-related.

With regard to the limitation of Claim 59, that the therapeutic agent improves the individuals health by treating alcoholism, this would be an inherent feature of the claimed invention when administered to a subject in need thereof.  As the combined prior art teaches and/or makes obvious the same composition as that claimed, it would be expected to have the same results when administered to a subject in need thereof.

No claims are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/15/2021